DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 18th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 10, 22, and 24 were amended. Claims 1-19 and 21-25 are currently pending. 
Claims 1, 10, and 22 was objected to because of informalities. The claims have been amended as suggested. The objections have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments, filed on October 18th, 2021, with respect to the amended features of claim 1, claim 10, and claim 22 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-19 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 22 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on October 18th, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “cooling the semiconductor wafer from a room temperature to a temperature less than 5 degrees Celsius where the low k dielectric material is brittle; and mechanically thinning the cooled semiconductor wafer from the back side of the cooled semiconductor wafer and inducing 
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “cooling the semiconductor wafer from a room temperature to a temperature lower than the room temperature; mechanically thinning the wafer while maintaining the wafer at the temperature lower than the room temperature” in combination with the rest of limitations recited in claim 10.
Regarding to claim 22, the prior art fails to anticipate or render obvious the limitations including “thinning the wafer while the wafer is maintained at a cold temperature of less than 5 degrees Celsius to cause a dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle; and fracturing the thinned wafer and the dielectric materials of the multiple microelectronic devices along boundaries corresponding to the scribe lines” in combination with the rest of limitations recited in claim 22.
Claims 2-9, 11-15, and 23-25 are dependent from the allowable claims, thus they are allowable.
Claims 16-19 and 21 were indicated allowable in the previous Office Action. The reasons for allowance of claims 16-19 and 21 were also indicated allowable in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828